DETAILED ACTION
Re Application No. 16/857919, this action responds to the amended claims dated  12/21/2021.
At this point, claims 1-2, 4, 7-8, 10, 13-14, and 16 have been amended.  Claim 19 has been cancelled.  Claims 1-18 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims, dated 12/21/2021.  In view of the amendment, Examiner’s prior objections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims, dated 12/21/2021.  In view of the amendment, Examiner’s prior rejection under 35 USC § 112(b) has been rendered moot, and is accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US 8001352 B1) in view of Thompson (US 2007/0079105 A1).

Re claim 1, Chatterjee discloses the following:
A method comprising: determining, by a computing device, a first subset of a plurality of drives having a first zone size and a second subset of the drives having a second zone size different from the first zone size, within a redundant array of independent disks (RAID) group (Fig. 2; col. 2, line 45 to col. 3, line 21).  The RAID system is divided into at least two zones comprising storage nodes (first and second subset of the plurality of drives).  Each zone has its own respective zone size (first zone size, second zone size), and the zones are different from one another;
reserving, by the computing device, one or more logical zones within the determined first subset of the drives and determined second subset of the drives for a received input-output operation based on the determined […] zone size (Fig. 1; col. 1, lines 14-22; column 12, lines 10-22).  The virtualized cluster receives input/output operations directed to the storage, and directs them to zones based on zone size (col. 1, lines 14-22; col. 12, lines 10-22); the zones selected are locked (reserved (Fig. 5);
completing, by the computing device, the received input-output operation within the reserved one or more logical zones within the determined first subset of the drives and the determined second subset of the drives (col. 1, lines 14-22; col. 12, lines 10-22).  The virtualized cluster completes the I/O requests on the zones reserved for those I/O requests.

Chatterjee discloses two different zone sizes; however, it does not explicitly disclose determining a “prevailing” zone size between them.  Accordingly, in the interest of furthering compact prosecution, Examiner has provided Foley.


determining, by the computing device, a prevailing zone size between the first zone size and the second zone size (Fig. 7-8B).  The system selects a current strip size (prevailing zone size) between a plurality of different strip sizes;
reserving, by the computing device, one or more logical zones […] based on the determined prevailing zone size (p. 2, ¶ 25).  Read and write requests are executed based on the current strip size (prevailing zone size) (p. 2, ¶ 25).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID zone size system of Chatterjee to select a current (prevailing) size to use for the RAID, and label other sizes as “misaligned”, as in Thompson, because Thompson suggest that selecting a default size and adjusting misaligned data relative to the default would improve performance (p. 3, ¶ 29).

Re claim 2, Chatterjee and Thompson disclose the method of claim 1, and Chatterjee further discloses releasing, by the computing device, the one or more logical zones of the reserved one or more logical zones within the determined first subset of the drives and the second subset of the drives after completing the received input-output operation (Fig. 5).  Once the I/O requests are completed, the zones are released.

Re claim 3, Chatterjee and Thompson disclose the method of claim 1, and Chatterjee further discloses identifying, by the computing device, the one or more logical zones based on the determined […] zone size prior to the reserving (Fig. 5).  Prior to locking (reserving), the request is received, and a zone is selected based on zone size.

Re claim 4, Chatterjee and Thompson disclose the method of claim 1, and Thompson further discloses identifying, by the computing device, the first subset of the It is determined if a disk has a strip size (zone size) different from the current size; if so, then the drive is identified as a misaligned drive, and is adjusted to compensate for the misalignment.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID zone size system of Chatterjee to select a current (prevailing) size to use for the RAID, and label other sizes as “misaligned”, as in Thompson, because Thompson suggest that selecting a default size and adjusting misaligned data relative to the default would improve performance (p. 3, ¶ 29).

Re claim 5, Chatterjee and Thompson disclose the method of claim 1, and Chatterjee further discloses that the received input-output operation is a data write operation (col. 1, lines 14-22).  The I/O operations can either be reads or writes.

Re claims 7-11, Chatterjee and Thompson disclose the methods of claims 1-5 above, respectively; accordingly, they also disclose non-transitory machine readable media storing instructions implementing those methods, as in claims 7-11, respectively (see Chatterjee, claim 10).

Re claims 13-17, Chatterjee and Thompson disclose the methods of claims 1-5 above, respectively; accordingly, they also disclose devices implementing those methods, as in claims 7-11, respectively (see Chatterjee, col. 1, lines 14-22).  Furthermore, re claim 13, Chatterjee discloses a memory containing machine readable medium comprising machine executable code having stored therein instructions for managing workload within a storage system; and a processor coupled to the memory, the processor configured to execute the machine readable code to cause the processor to: (Fig. 8; claim 10).

The selected zones are locked (reserved), thus preventing other I/O requests from accessing them during the locked time.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Thompson, further in view of Clark et al (US 2005/0273451 A1).

Re claim 6, Chatterjee and Thompson disclose the method of claim 1, but do not explicitly disclose zoned namespace drives.

Clark discloses that the one or more drives within the RAID group are zoned namespace drives (pp. 1-2, ¶ 20).  The RAID group uses zone definitions for disks, which are namespace drives.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID systems of Chatterjee (combined with Thompson) to utilize namespaces, as in Clark, because it would be applying a known technique to improve a similar method in the same way.  Chatterjee (combined with Thompson) disclose a RAID system with zones.  Clark also discloses a RAID system with zones, which has been improved in a similar way to the claimed invention, to utilize namespaces.  It would have been obvious to modify the RAID system of Chatterjee (combined with Thompson) to utilize namespaces, because it would yield the predictable improvement of allowing the disks of the RAID to be identified using global namespace data.

Re claim 12 Chatterjee, Thompson, and Clark disclose the method of claim 6 above; accordingly, they also disclose a non-transitory machine readable medium storing instructions implementing that method, as in claim 12 (see Chatterjee, claim 10).

Re claim 18, Chatterjee, Thompson, and Clark disclose the method of claim 6 above; accordingly, they also disclose a device implementing that method, as in claim 18.

 ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-18 and 20 filed 12/21/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 7, and 13, Applicant argues that Chatterjee and Thompson do not disclose “reserving, by the computing device, one or more logical zones within the predetermined first subset of the drives and the determined second subset of the drives for a received input/output operation based on the prevailing zone size”.  More specifically, Applicant argues that Chatterjee does not disclose a prevailing zone size.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, it is noted that Applicant has not explicitly defined what it means for one zone size to be “prevailing”; accordingly, a broadest reasonable interpretation would be that whichever zone size corresponds to the tier (subset of the drives) that is selected is “prevailing”.  Chatterjee discloses different tiers (subsets) with 

Re claims 2-6, 8-12, 14-18, and 20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 7, and 13, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 2 and 13 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 12/21/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Per the instant office action, claims 1-18 and 20 have received an action on the merits and are subject to final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132